Citation Nr: 1211707	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Propriety of severance of service connection for chronic right knee strain with osteoarthritis.

2.  Entitlement to service connection for right hip disability as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This case comes before the Board of Veterans' Appeals on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The RO's July 2003 rating decision which granted service connection for chronic right knee sprain with osteoarthritis as proximately due to service-connected bilateral flat feet was not based upon clear and unmistakable error as there is a valid difference of medical opinion as to whether the Veteran's service-connected pes planus has caused and/or aggravated his right knee disability.

2.  The Veteran manifests a recurrent right hip strain proximately due to service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.114, 3.957 (2011).

2.  The criteria for service connection for recurrent right hip strain as proximately due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (in effect prior to October 10, 2006); 71 Fed. Reg. 52,744 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to restore a prior award of service connection for right knee disability.  He also seeks to establish service connection for a right hip disability as caused and/or aggravated by service-connected disability. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The Veteran filed his claim of service connection for right hip disability in November 2005.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 which sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  See 71 Fed. Reg. 52,744 (2006).  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Court in Allen was not concerned with, and did not address, such an evidentiary requirement.  As the revised 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and because the Veteran's claim was pending before the regulatory change was made, the Board will only consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d).

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 U.S.C.A. §§ 5109A, 5112 (b)(6); 38 C.F.R. § 3.105(d).

The provisions of 38 C.F.R. § 3.114 speak to circumstances where benefits are discontinued due to a change of law, which is not an issue in this case.

The provisions of 38 C.F.R. § 3.957, which protect a finding of service connection from severance (except on the basis of fraud), does not apply as service connection in this case has not been in effect for 10 or more years.

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.105, 20.1400.

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existent at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d).

The Court has clarified that, although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Again, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original award of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Historically, the Veteran received in service treatment for bilateral flat feet.  On his separation examination, the Veteran only reported foot pain with prolonged standing.

The Veteran filed his original claim for service connection for flat feet in January 1993.  At that time, private treatment records from Dr. S.H. did not reflect treatment for any significant orthopedic abnormality.

By rating action dated April 1993, the RO granted service connection for bilateral flat feet based upon the evidence in the service treatment records (STRs).  An initial noncompensable evaluation was assigned.

In October 2002, the Veteran submitted an application for service connection for a right leg condition as proximately due to service-connected bilateral flat feet.  Pursuant to an RO information request, private clinical records were received in January 2003.  In pertinent part, these records reflected the Veteran's treatment for new onset lower back pain, primarily in the sacroiliac joint areas bilaterally, assessed as a back strain.  A November 2000 clinical record reflected that the Veteran had been alternately prescribed Naproxen and Daypro for bilateral knee pain.  The Veteran's gait was described as normal.  In January 2002, the Veteran's back pain was described as muscular in nature.  The Veteran's gait was again described as normal.  In July 2002, the Veteran was assessed as experiencing dysesthesia at about the L2 dermatome.

The Veteran's VA clinical records reflect his January 2003 report of bilateral foot pain with examination disclosing flat feet.  The Veteran was referred for a podiatry consultation.

A February 2003 letter from a private podiatrist read, in pertinent part, as follows:

[The] Veteran is a 55-year old gentleman who suffers from chronic bilateral foot pain.  I have seen him in years past.  He has had to use custom orthotic devices.  He has also begun using some prefabricated supports in some of his footwear.  As long as he wears these supports he feels better than without them, but he still has consistent symptoms in his feet.  His diagnosis is foot pain, particularly rear foot pain secondary to pes planus.  He has both a structural as well as a functional problem.  He is required to use special supports and also should have appropriately fitted footwear.  He has an unusual foot type.  He needs to specifically be fitted from the heel to the ball in length and the width needs to be fitted according to the measurement on a Brannock device.  He also needs to wear shoes that have a shank that is rigid enough that the sole does not flex.

Any consideration that may be given to him regarding his physical needs would be appreciated.

The Veteran underwent VA examination in February 2003.  On physical examination, the Veteran's feet had virtually no arch support; a condition which was perhaps more pronounced on the right.  There was tenderness to palpation of the ventral surfaces of both feet at the arch level.  Otherwise, examination of the feet was normal.  Examination of the ankles was normal.  The right knee demonstrated motion from 0 to 130 degrees with slight crepitus with flexion.  There was no tenderness or laxity.  The examiner diagnosed chronic right knee sprain with minimal symptoms and slight progression as well as bilateral pes planus with moderate symptoms, slight progression and minimal disability with progression.  X-ray examination of the right knee demonstrated mild osteoarthritis of the right knee and patellofemoral joint with varus deformity of the right knee joint.  In an addendum dated April 2003, the VA examiner opined that it was less likely than not that the Veteran's right knee sprain was secondary to service-connected flat right foot.

A May 2003 letter from a Doctor of Osteopathy (D.O.) S.M.H. read as follows:

I have examined [the Veteran] in my office on May 2, 3003 because he was having right knee pain and right lower back pain.  This pain has been present for several years, but is getting worse.  He has a history of fallen arches dating back to when he was in the military and he has had right foot pain and right ankle pain since.  He is also symptomatic on the left foot and ankle, but to a lesser degree.

On physical examination [the Veteran] has a marked scoliosis with convexity to the left.  This is greatest in the mid to lower dorsal area.  His left shoulder is higher than his right, his right hip is higher than his left, and his right leg is 1/2 - 3/4" shorter than the left.  His weight-bearing line is medial to his great toe.

I feel that his right knee and right lower back pain is a result of his fallen arches.  This has caused his weight bearing line to shift medially making his right leg shorter than the left.  The scoliosis is compensatory to this.

My suggested treat[ment] is as follows:  He should wear a 1/4" lift beneath the insole in his right he[e]l for approximately six weeks then increase this to 1/2".  This will not completely solve his problem, but should alleviate some of the pain that he is having... 

In a rating decision dated July 2003, the RO granted service connection for chronic right knee sprain with osteoarthritis associated with bilateral flat feet.

In November 2005, the Veteran filed an application for service connection for lower back and right hip disability.  In support of his claim, the Veteran submitted an October 2005 statement from Dr. S.M.H. which read as follows:

[The Veteran] has been a patient of mine since 1997, and I have treated him for a variety of illnesses.  In May of 2003 I examined him and wrote a narrative describing his condition at that time.  Since then there has been very little change.  I have examined [the Veteran] again today and can only reiterate my findings.

He was complaining of right knee pain, right lower back pain for several years and is getting worse.  He also has pain in his right foot and right ankle and scoliosis is again noted with convexity to the left.  This is greater in the mid to lower dorsal area.  His left shoulder is higher than his right, his right hip is higher than his left, and his right leg is 1/2 - 3/4" shorter than the left.

I feel that pain in his leg and lower back is related to fallen arches that were acquired when he was in the military.  He has compensated for this pain, which is a result of his scoliosis.  Treatment-wise I have suggested that he continue to wear the lift in his shoe and add another 1/4" to the heel of his shoe to help compensate for the leg length difference.  Other suggestions for treatment should be yoga to stretch his muscles with an anti-inflammatory medication and muscle relaxers as needed... 

Thereafter, additional records added to the claims folder included a February 2003 VA podiatry consultation reflecting the Veteran's report of right foot and right knee pain.  The Veteran had been wearing orthotics which required additional elevation through the medial arch.  Examination was significant for bilateral flat feet with venous stasis, and pains radiating from the foot to the knee medially.  A May 2003 evaluation reflected that the Veteran's right leg measured 3/4" shorter than the left.  In August 2003, the Veteran was prescribed an FLA brace for the right knee in lieu of an elastic sleeve brace currently being worn.  Examination of the right knee demonstrated range of motion from 0 to 90 degrees with flexion restriction likely due to swelling.  The Veteran reported right knee and hip pain in February 2004 which was evaluated as osteoarthritis.  The Veteran again reported right hip pain with prolonged standing in October 2005.

In November 2005, the RO received additional private medical records.  These records disclosed that the Veteran had incurred a right knee injury in July 1994.  An x-ray examination revealed large knee effusion, mild osteoarthritis involving the patellofemoral and tibiofemoral articulations, small spurs at the tibial spines, and possible early or slight narrowing of the medial tibiofemoral joint space.  A magnetic resonance imaging (MRI) scan of the right knee was significant for possible small tear of the medial aspect of the anterior horn of the lateral meniscus, and possible degenerative changes of the medial meniscus.  In February 1995, the Veteran reported improvement of his right knee symptoms with decreased pain and increased range of motion (ROM).  He experienced some "popping" on flexion and extension.  In March 1995, the Veteran continued to manifest right knee effusion without painful range of motion.  He was given an assessment of internal derangement of the right knee with questionable arthritis and cartilagenous tear.

In October 1996, the Veteran reported right lower back pain of three days' duration absent trauma.  Examination disclosed tenderness to palpation in the lumbosacral area which was greatest in the sacroiliac joint.  In May 2003, the Veteran was evaluated for right knee and right hip pain.  The examiner provided an assessment of leg length difference, scoliosis, muscle spasm and fallen arches.

On VA Compensation and Pension (C&P) examination in March 2006, the examiner found painful right hip motion in adduction, abduction, external rotation and internal rotation.  X-ray examination of the right hip was normal.  The examiner offered diagnoses of remote right hip arthralgia as well as right hip strain.  It was opined that the Veteran's right hip condition was less likely than not due to bilateral pes planus.

In April 2006, the Veteran submitted information regarding thermal imaging of skin temperature differences along his spine.  The results were interpreted as showing asymmetry along the Veteran's spine.

A February 2006 private chiropractor letter reported that the Veteran had been fitted with orthotics having a 1/4" lift on the right side.  It was further reported that the Veteran exhibited some signs of leg length discrepancy and weakness on the right side.

A December 2006 letter from a VA Staff Physician read as follows:

[The Veteran] is a patient seen by me at Central Texas Veterans Health Care System, Temple facility.  He suffers from DJD LS spine and knees.  [The Veteran] is experiencing low back pain, and his low back condition is less likely than not related to his service-connected flat feet condition.

In August 2008, the Board remanded the claim to the RO to obtain a medical opinion that provided a supporting rationale for the opinions expressed.  See generally Bloom v. West. 12 Vet. App. 185, 187 (1999).

A December 2008 VA C&P examiner conducted an extensive review of the claims folder.  The examiner noted that STRs described pes planus that was mild with no eversion, bulging or rotation.  In 1990, a private examiner assessed the Veteran with a normal gait.  A 2003 evaluation of flat feet did not mention weight bearing line or pronation.  A January 2003 x-ray examination showed flattening of longitudinal arch of both feet, decreased calcaneal pitch comparable to pes planus deformity bilaterally, small posterior calcaneal spurs bilaterally, small plantar spur of the left calcaneus, and upper limits of normal valgus angulation or very minimal hallux valgus deformity at the 1st metatarsal phalangeal (MTP) joint.

The VA examiner next reviewed records of the Veteran's treatment for right knee injury beginning in 1994.  It was noted that, at that time, radiographic findings described internal derangement of the right medial meniscus with a large right knee effusion.  The Veteran had been referred for possible surgery for what was diagnosed as internal derangement of the right knee with arthritis and possible cartilage tear.  The examiner then referred to an October 2001 x-ray examination of the knee which was described as showing a progression of post-traumatic arthritis.

The VA examiner next observed that a March 2006 VA examination report included an opinion without rationale that it was less likely than not that the right knee condition was due to pes planus.  A private physician letter stated that the Veteran's weight-bearing line had shifted medially making his right leg shorter than his left and causing compensatory scoliosis.  This opinion, however, made no mention of the acute right knee injury in May 1994 or the radiographic findings.  With respect to this aspect, the VA examiner provided the following opinion:

THE COMMENTS REGARDING THE RIGHT LEG LENGTH DISCREPANCY AS DUE TO THE FLAT FEET IS NOT CONSISTENT WITH A REASONABLE ASSESSMENT OF ANATOMICAL PATHOPHYSIOLOGY, BECAUSE THE PES PLANUS IS BILATERAL - THERE IS NO OBJECTIVE EVIDENC[E] [I]N THE RECORD THAT THE RIGHT LEG COMPARED TO THE LEFT EXHIBITED SUCH MARKED PRONATION AS TO ACCOUNT FOR A 3/4" SH[O]RTENING OF THE RIGHT LEG COMPARED TO THE LEFT.  IF IT IS TRUE TH[ERE] AS A MEDIAL SHIFT OF THE WEIGHT BEARING LINE, THIS WOULD BE BILATERAL AND ESSENTIALLY SYMETRICAL, AND THUS NOT POSSIBLY ACCOUNT FOR THE LEG LENGTH DISCREPANCY.  HOWEVER, WHAT DOES EXPLAIN THE LEG LENGTH DISCREPANCY IS THE LOSS OF HEIGHT OF THE MEDIAL COMPARTMENT OF THE RIGHT KNEE, DUE TO THE DEGENERATIVE PROCESS OF A MEDIAL MENISCUS DISRUPTION, WHICH WAS SHOWN TO BE PRESENT IN 1994, ON THE MRI OBTAINED AT THAT TIME.  THE EXPECTED NATURAL HISTORY OF THAT INJURY WAS WELL DEMONSTRATED RADIOGRAPHICALLY, AS DESCRIBED ABOVE.  THUS, TO BEGIN WITH, WITH THAT DATA FROM THE CLAIMS FILE AND A SUMMARY OF THE LIKELY PATHOPHYSIOLOGICAL [P]ROGRESSION [OF] THE RIGHT KNEE CONDITION, IT IS MY OPINION THAT THE RATING DECISION OF JULY 19, 2003 WAS A CLEAR AND UNMISTAKABLE ERROR.  IN MY OPINION, IT IS LESS LIKELY THAN NOT THAT THE CLAIMED RIGHT KNEE DEGENERATIVE ARTHRITIS WAS RELATED SIGNIFICANTLY TO THE BILATERAL PES PLANUS CONDITION.

Continuing with the analysis, the VA examiner first noted the Veteran's complaint of back strains in 1990.  It was reported that a radiograph in 2005 showed diffuse degenerative arthropathy and decreased disc spaces diffusely which was commensurate with age.  The Veteran had similar findings in his cervical spine.  The right hip radiographs in 2006 were normal.  The VA examiner then proceeded to provide the following analysis:

UPON REVIEW OF THE MANY ENTRIES REGARDING THE LOW BACK, AND THE RIGHT HIP, IT IS MY IMPRESSION THAT THE PAIN IN THE RIGHT HIP IS LIKELY A REFERRED PAIN FROM THE LUMBOSACRAL SPINE CONDITION.  IN NONE OF THE MEDICAL RECORDS ENTRIES DO I SEE THE CONDITION OF PES PLANUS DESCRIBED IN SUCH A WAY AS TO SUGGEST IT IS SEVERE ENOUGH TO EFFECT DEGENERATIVE CHANGES IN THE RIGHT HIP, WITH NORMAL OBJECTIVE FINDINGS THEREOF.  FOR SUCH ADVANCED AFFECTS ON PROXIMAL JOINTS TO HAVE OCCURRED, ONE WOULD EXPECT THE PES PLANUS TO BE VERY SEVERE WITH MARKED PRONATION, MARKED ACHILLES MALALIGNMENT, AMD MARKED GAIT CHANGES - NONE OF THESE ARE DOCUMENTED TO HAVE BEEN THE CASE.  AND AGAIN, THE PES PLANUS [I]S BILATERAL, WHI[LE] THE CLAIMED SECONDARY CONDITIONS ARE UNILATERAL, ON THE RIGHT.  IN THE COMMENTS BY PRIVATE PHYSICIANS THAT THE LOW BACK AND KNEE AND HIP CONDITIONS HAVE BEEN CAUSED BY THE PES PLANUS CONDITION, I HAVE FOUND NO OBJECTIVE SUPPORTIVE EVIDENCE OR CLINICAL FINDINGS WHICH WOULD ASCRIBE THE ETIOLOGY OF THOSE CONDITIONS TO THE PES PLANUS.

AND, UPON REVIEW OF THE RECORDS AS A WHOLE, I AM NOT AWARE OF ANY PATHOPHYSIOLOGICAL FACTORS WHICH WOULD REASONABLY MAKE THE CONDITIONS OF THE RIGHT KNEE, RIGHT HIP, OR THE LOW BACK ATTRIBUTABLE TO THE BILATERAL PES PLANUS.  THE KEY DOCUMENTATION OF EVIDENCE, IT SEEMS, IS IN THE NOTATIONS OF MAY TO JULY 1994, REGARDING AN ACUTE INJURY TO THE RIGHT KNEE, WITH INTERNAL DERANGEMENT.  THIS EVIDENCE, HERETOFORE NOT INCLUDED IN THE DECISION REGARDING SC FOR THE RIGHT KNEE, IS IN MY RATIONALE: HENCE, IT IS MY OPINION, THAT IT IS LESS LIKELY THAN NOT THAT THE VETERAN'S SC PES PLANUS HAS BEEN THE PRIMARY OR SIGNIFICANT CAUSE OF EITHER THE RIGHT KNEE, RIGHT HIP, OR LOWER BACK CONDITIONS.

Thereafter, the Veteran submitted additional records from Dr. S.M.H., which included a July 1994 prescription note which stated that the Veteran's current knee injury (pain, swelling) was secondary (2°) to trauma sustained in falling despite any preexisting injury or disease. 

A May 2009 private orthopedic surgery consultation for bilateral pes planavalgus deformity observed that, on standing alignment, the Veteran's pes planovalgus deformity was "moderately severe" in degree.  These were described as flexible deformities.  The Veteran's subtalar and tibiotalar motion was full, but he had limited dorsiflexion with correctional hindfoot deformity.  Nonweightbearing radiographs of the right ankle and foot were mostly unremarkable except for accessory navicular.  There was no foot deformity.

In July 2009, the Board remanded the claim again to the RO.  It was determined that the VA examiner must address the causal relationship between the Veteran's service-connected right knee and the low back and right hip arthralgia for the time period when service connection had been in effect.  

A VA examination report in September 2009, conducted by a VA Physician's Assistant (PA-C), reflected review of the medical evidence and controversy regarding the nature and etiology of the Veteran's right knee disability.  On examination, the Veteran was observed to walk with a slightly antalgic gait limping on the right leg.  The VA examiner found normal curvature of the lumbar spine.  The examiner initially provided the following diagnosis:

It is as likely as not that the [v]eteran's degenerative joint disease of his lumbosacral spine is related to his service-connected right knee condition and service-connected bilateral pes planus, as he has a leg length discrepancy of the right leg requiring a heel lift in the right shoe.  Subsequent development of arthritis in the right knee, putting further strain on back leading to the development of degenerative joint disease.

The VA clinician also diagnosed right hip arthralgia as correctly being diagnosed as right lumbar sacroiliac disease.

A February 2011 addendum to the VA examination report, following review of the claims folder, provided the following opinion from a different VA PA-C:

There is nothing in the orthopedic literature to support a claim of knee arthritis causing arthralgia of either hip.  This claim is without medical merit.
Chronic pain in any weight bearing joint protects all other weight bearing joints and the lumbar spine by greatly decreasing the total activity level.
The current right hip discomfort is likely related to chronic obesity and the aging process.  Hip pain and the development of arthritis are very sensitive to body mass index (BMI).  The incidence of hip problems increases rapidly when BMI is over 25.



Right knee disability

The RO granted service connection for right knee disability based upon private examiner opinions dated February and May 2003 which attributed the Veteran's right leg length discrepancy to the severity of right-sided pes planus with a shift in weight-bearing line.  The RO severed service connection for right knee disability based upon a December 2008 VA examiner opinion which attributed the right knee leg length discrepancy to a previously undisclosed 1994 right knee injury with MRI evidence of meniscus injury.  The December 2008 VA examiner opined that this injury caused loss of height of the medial right knee compartment due to the degenerative process of a medial meniscus injury, and observed that there did not appear to be a significant history of pes planus disability causing a shift in weight-bearing line.

On review of the entire evidentiary record, the Board finds that the December 2008 VA examiner opinion holds considerable probative value as it provides an extensive rationale for the conclusion reached based upon an accurate review of the Veteran's actual medical history.  It is clear from the examination report that this examiner had access to all relevant medical records which is significant in this case.  The examiner specifically referred to a 1994 right knee meniscal injury, which had not been previously disclosed, that accounted for the leg length discrepancy.

The issue before the Board, however, does not concern which medical opinion is the most persuasive concerning the etiology of the Veteran's right knee disability.  Rather, as this is a service connection severance case, there must be undebatable evidence that the Veteran's right knee disability has not been caused and/or aggravated beyond the normal progress of the disorder by service-connected pes planus.  The Board finds that there is sufficient controversy of medical opinion in this case which makes the matter debatable - thus, the standard for severing service connection for right knee disability has not been met.

Initially, the Board notes that the fact that the private examiner had no knowledge of the right knee meniscal injury in 1994 does not automatically invalidate the medical opinions offered.  The private examiner determined that the severity of the Veteran's pes planus disability had caused a medial shift to the weight bearing line making his right leg shorter than the left.  In May 2009, a separate private podiatrist described the Veteran as manifesting a bilateral pes planovalgus deformity that was "moderately severe" in degree and causing limited dorsiflexion with correctional hindfoot deformity.  A VA examination in 2003 described a lack of arch support which was more pronounced on the right - thus, an asymmetry to the pes planus disability.  Thus, these clearly competent examiner statements describe a level of pes planus disability not contemplated by the December 2008 VA examiner, who described a "mild" pes planus disability.

The Board also notes that the December 2008 VA opinion, while declaring the grant of service connection as being based on clear and unmistakable error, then proceeded to opine that it was "less likely than not" that right knee arthritis was not "significantly" related to the pes planus condition.  The use of the equipoise standard with an additional qualifying term is not consistent with the type of medical certainty required in a severance case. 

Overall, the Board finds that there appears to be a valid difference of opinion between the private examiners and the December 2008 VA examiner concerning the overall severity of the Veteran's pes planus disability.  While the Board may find greater probative value to the December 2008 VA examiner opinion, the Board cannot find that the evidence undebatably shows that the medical opinion which formed the basis of the original service connection award is not a medically valid interpretation of the facts of this case.  In other words, the existence in the record of a valid difference of medical opinion cannot clearly and unmistakably show that the original award of service connection for right knee disability was based upon error.  Thus, the criteria for severing service connection for right knee disability have not been met.

Right hip disability

The Veteran also seeks service connection for right hip disability as caused and/or aggravated by service-connected bilateral pes planus, right knee disability and degenerative joint disease of the lumbar spine.

The facts of this issue may be briefly summarized.  The Veteran's private medical records reflect his treatment for lower back pain, primarily in the sacroiliac joint areas bilaterally, in January 2003.  The Veteran is now service-connected for degenerative joint disease of the lumbar spine.

The Veteran also complains of right hip pain.  In September 2009, a VA examiner provided opinion that the Veteran's right hip pain stemmed from service-connected right lumbar sacroiliac disease.  A VA clinician in February 2011 attributed the right hip pain to obesity and the aging process.  This examiner failed to consider whether service-connected bilateral pes planus, right knee disability and low back disability has aggravated right hip functioning.

The Board observes that VA C&P examination in March 2006 specifically found painful right hip motion in adduction, abduction, external rotation and internal rotation.  The examiner offered diagnoses of remote right hip arthralgia as well as right hip strain.  The September 2009 VA clinician essentially reported that the Veteran's right hip pain stemmed from service-connected low back disability, but did not consider the functional effects upon right hip functioning.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran manifests a recurrent right hip strain proximately due to service-connected disabilities.  38 U.S.C.A. § 5107(b).  The claim, therefore, is granted. 

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the Board has granted the benefits being sought on appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 



ORDER

The severance of service connection for chronic right knee strain with osteoarthritis was not proper; service connection for chronic right knee strain with osteoarthritis is restored.

Service connection for right hip disability is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


